AO 245B (CASDRev. 02/] 8) Judgrnent in a Criminal Case

UNITED STATES DISTRICT oURT
SOUTHERN DISTRICT OF CALIFO

UNITED STATES OF AMERICA

V.
MIGUEL ANGEL VALENClA-SANDOVAL (1)

REGISTRATION No. 80366-298

E:] _
THE DEFENDANT:

pleaded guilty to count(s)

|:| Was found guilty on count(s)
after a plea of not guilty

  
   

MAR 0 7 2019

  

CLERK. U.S. DlSTRlCT COURT

Is%u'r\-\ERN m T`R ct oF cAL[\]F|puRUNT\§
JUDGMENT IN N,M€AS -

(For Offenses Committed On or After November l, 1987)

Case Number: 3:18-CR-04933-AJB

Holly S Hanover
Defendant’s Attomey

One of the Information.

 

Accordingly, the defendant is adiudged guilty of such count(s), Which involve the following offense(s):

Tit|e and Section l Nature of Offense
8:1326(/1\) - Attempted Ree ntr\¢l Of Removed A|ien (Felony)

The defendant is sentenced as provided in pages 2 through

Count
1

 

4 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

I:l The defendant has been found not guilty on count(s)
I:l Count(s)

 

 

m Assessment: $100.00 - Remitted

JVTA Assessrnent*: $
|:l

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
|:| Forfeiture pursuant to order filed

|X| Fine Waived

dismissed on the motion of the United States.

, included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

March 4, 20_1_9 - A

Dat pos1t1on

   

 

H .ANTHONY J. BATTAGL@/
ITED STATES DISTRICT JUDGE

3:18-CR-04933-AJB

 

AO 245B (CASD Rev. 02/18) Judgrnent in a Criminal Case

 

DEFENDANT: MIGUEL ANGEL VALENCIA-SANDOVAL (l) Judgrnent - Page 2 of 4
CASE NUMBER: 3:18-CR-04933-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
10 months

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

Designation to the Northern Central Region, Chicago MCC facility in IL for purposes of family
visits.

El:|

|:| The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

E as notified by the United States Marshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:\ on or before
|:| as notified by the United States Marshal.
E as notified by the Probation or Pretriai Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04933-AJB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

CASE NUMBER: 3:18-CR-04933-AJB l

DEFENDANT: MIGUEL ANGEL VALENCIA-SANDOVAL (l) Judgment - Page 3 of 4
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:

3 years

The defendant shall report to the probation office in the district to which the defendant is released within 7'2 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For' aj`enses committed on or after September ]3, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests

thereafter as determined by the court Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

 

E The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplicable.)

K4 The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
m The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
` Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
i:| seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplicable.)
l:| The defendant shall participate in an approved program for domestic violence. (Check z`fapplicable.)

lf this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any `
such fmc or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of t
Payments set forth in this judgment i

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for Schooling, training, or other acceptable
I`EE\.SOHS;

6) the defendant Shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

3 : 18-CR-04933-AJB

g

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MIGUEL ANGEL VALENClA-SANDOVAL (l) Judgment - Page 4 of 4
CASE NUMBER: 3: l 8~CR-04933-AJB

SPECIAL CONDITIONS OF SUPERVISION

1. If deported, excluded, or allowed to voluntarily return to country of origin, not reenter the United States
illegally and report to the probation officer Within (24) hours of any reentry to the United States;
supervision waived upon deportation, exclusion or voluntary departure

3:18-CR-O4933-AJB

